                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   MEDFORD DIVISION


DON RICARD; MATTHEW
PUSATERI; GARY HOWARD,

                 Plaintiffs,                                         No. 1:19-cv-01881-CL

       v.                                                            ORDER

SARAH R. HILL; DENNIS GIBBS;
AMANDA GRAHAM; EARL
PERRY; CHRIS KABER,

            Defendants.
_______________________________________
McSHANE, District Judge.

       Magistrate Judge Mark D. Clarke has filed a Report and Recommendation, ECF No. 16,

concerning Defendants’ Motion to Sever, ECF No. 9. Plaintiffs have filed Objections to the Report

and Recommendation, ECF No. 18, Defendants have filed a Response to Plaintiffs’ Objections,

ECF No. 19, and the matter is now before this Court. The Court has reviewed the file of this case

de novo. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656

F.2d 1309, 1313 (9th Cir. 1981).

       The Court has given this matter de novo review and finds no error. Accordingly, the Court

ADOPTS the Report and Recommendation and Defendants’ Motion to Sever is GRANTED.



Page 1 – ORDER
       Rule 21 provides that misjoinder of parties is not a ground for dismissing an action entirely.

Fed. R. Civ. P. 21. However, the court “may at any time, on just terms, add or drop a party.” Id.

The Court therefore DISMISSES all claims by Plaintiff Matthew Pusateri and Plaintiff Gary

Howard without prejudice and with leave to file separate actions. Plaintiff Don Ricard shall have

fourteen (14) days in which to file an amended complaint stating his individual claims in this case.

         It is so ORDERED and DATED this 3rd day of April, 2020.



                                              s/Michael J. McShane
                                              MICHAEL McSHANE
                                              United States District Judge




Page 2 – ORDER
